Citation Nr: 1002478	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  05-08 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the St. Petersburg, Florida, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the Veteran claim.  In March 2008, he testified via 
videoconference hearing before the undersigned Veterans Law 
Judge.  

In May 2008, the Board denied the claim.  The Veteran 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In August 2009, the Court granted a Joint Motion to 
Vacate and Remand (Joint Motion).  Thus, this issue has now 
been returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing 
loss.  Pursuant to the Joint Motion, another medical opinion 
is required prior to any final adjudication of the claim.  
Further, an attempt should be made to obtain treatment 
records from his former employers.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the 
names and addresses of all private medical 
care providers not yet of record, to 
include the Harvey Metal Company and 
Allied Tube and Conduit, who may have 
evaluated and/or treated him for hearing 
loss in 1973, 1975, and 1979.  

After obtaining proper authorization, all 
relevant medical records not already on 
file should be obtained and associated 
with the claims file.  If there is no 
response from any of the private sources 
identified, the Veteran should be notified 
and informed that he may obtain and submit 
any pertinent private records.  

If any medical records indicated by the 
Veteran are not available, or he fails to 
authorize VA to obtain them on his behalf, 
that fact should be noted for the claims 
file.  

2.  Schedule the Veteran for an 
examination for the purpose of determining 
the etiology of his bilateral hearing 
loss.  All pertinent symptomatology and 
findings should be reported in detail, and 
the examiner should note in the record 
his/her review of the claims file.  

After reviewing the Veteran's medical 
history, the examiner should state whether 
it is at least as likely as not the 
Veteran's current hearing loss had its 
onset during active duty, or is due to or 
the result of a disease or injury incurred 
therein.  

In addressing this question, the examiner 
need not find the Veteran's hearing acuity 
was impaired at service separation; 
rather, the examiner need only look for 
any indication any current hearing loss 
had its origin during active duty.  

The examiner should provide a complete 
rationale for all conclusions reached.  If 
the examiner determines that the requested 
opinion cannot be provided without resort 
to mere speculation, the examiner is asked 
to discuss why such an opinion is not 
possible.

3.  Thereafter, adjudicate the claim in 
light of any additional evidence added to 
the record.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The Board offers no opinion regarding the ultimate outcome of 
this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter  the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

